Action by Joseph Stoffer against W. H. Griffin, trading as Electrik Maid Bake Shop. Judgment for plaintiff on a jury verdict and defendant appeals. No error.
The verdict was as follows:
"1. What amount, if any, is the defendant due on his contract of 24 October, 1922? Answer: $2,750 with interest from 16 January, 1923.
"2. Is the plaintiff entitled to the possession of the property taken on claim and delivery? Answer: Yes.
"3. What was the reasonable market value of the property at the time it was taken on claim and delivery? Answer: $2,750.
"4. Did the plaintiff's assignor, the Electrik Maid Bake Shop, breach that part of the contract providing that it agreed `to furnish said party of second part the services of its master baker for not exceeding two *Page 870 
weeks to break in the baker to be employed by the said second party and familiarize him with the use of said equipment? Answer: No.
"5. If so, what damage, if any, did the defendant sustain by reason of said breach of such contract? Answer: _______."
The defendant's exceptions relate to the competency of evidence pertaining to the third issue and to the contentions of the plaintiff as given to the jury in the charge.
The case was correctly tried, and the controversy on the third issue was wholly within the domain of fact, and that has been determined by the jury in a trial free from prejudicial error.
Let it be certified that there is
No error.